DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 9 is listed twice in the claim listing. Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter because it is drawn to a computer readable medium. Claim 11 recites “a machine-readable medium having program code stored thereon …”. The claim does not fall within at least one of the four categories of patent eligible subject matter because the recitation of a In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

Regarding claims 12-16, the additional recited limitations fail to cure the deficiencies of their parent claim 11 and therefore inherit the rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8 and 11-13  are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (US 20140280679) hereinafter Dey in view of Nolan et al. WO (2018126076) hereinafter Nolan.
Regarding claim 1, Dey teaches a system comprising: 
a plurality of peer caches (see Fig. 1 cache and [0040]: The RAN cells include one or more nodes (as shown, evolved Node Bs (eNodeBs)) including an antenna for wirelessly communicating with UE, and a cache) associated with a corresponding plurality of content owners (see Fig. 1 item 14 and [0040]: CDN 14); 
shared ledger logic having a channel for each content owner of a plurality of content owners, the shared ledger logic to maintain a shared ledger data structure (see [0144]: The optimal data structure for the cache lookup is a sorted linked list to keep track of the videos) and to perform the operations of: 
in response to receipt of a first content title, responsively recording a first ledger entry for the first content title which is visible to a first content owner which owns the first content title (see [0144]: creating a mapping from the hash table to the cache entry pointer in the linked list. With such a data structure, the access time depends on the probability of hash collision and is given by O(N/k), where N is the number of videos in the cache and k is the number of unique hash keys in the table); 
receiving an encryption key from the content owner, wherein the first content title comprises an encrypted content title encrypted with the key (see [0144]: it is useful to have a hash key that is long enough that it can map videos with high probability. One then creates a mapping from the hash table to the cache entry pointer in the linked list. With such a data structure, the access time depends on the probability of hash collision and is given by O(N/k), where N is the number of videos in the cache and k is the number of unique hash keys in the table);
storing the encrypted content title on one or more network storage devices (see [0158]: in FIG. 12A caches for storing video data according to example embodiments of the invention are provided in multiple levels of the wireless network; see also linked list in [0144]).
However, Dey does not explicitly disclose a system wherein:
when the encrypted content title reaches an edge cache, using the key to decrypt the encrypted content title and updating the first ledger entry to identify the edge cache.
In the same field of endeavor, Nolan teaches a system in accordance with the present invention, the system wherein:
when the encrypted content title reaches an edge cache, using the key to decrypt the encrypted content title and updating the first ledger entry to identify the edge cache (see [0072]: Blockchains may be used to decentralize identification as they may provide agreement between devices regarding names and identities that are in current use. As used herein, a blockchain is a distributed database of identity records that is made up of data structure blocks. Further, as used herein, the term blockchain may include any one or more of other distributed ledger systems; [0116]: In some aspects, the frame overhead may include an encryption flag to indicate if the payload is encrypted, for example, Encr = 0x1 for encrypted, and Encr = 0x0 for unencrypted; see also [0170]: For storage, a data store 2612 may save a key with the location and identity of a data fragment. The key may prepend the hash code for the fragment to the ID of the node, or mesh device 1 1 12, holding the stored data).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Dey to include the teachings of Nolan suggesting when the encrypted content title reaches an edge cache, using the key to decrypt the encrypted content title and updating the first ledger entry to identify the edge cache to arrive at the claimed invention. The reason for such combination would have been to more efficiently ensure that important data, such as headers be accurately transmitted to designated 

Regarding claim 2, Dey in view of Nolan is applied as disclosed in claim 1 examined above. The combination of Dey and Nolan teaches a system comprising a plurality of peer caches associated with a corresponding plurality of content owners. Furthermore, Dey teaches a system wherein the edge cache comprises one of a plurality of mobile edge caches integrated within a corresponding plurality of mobile environments (see [0033]: the caches are much smaller sized than the caches used in typical Internet CDNs, and accordingly the RAN caches are referred to as “micro-caches”; [0034]: receiving a content request from one or more mobile devices in the RAN network).


Regarding claim 6, Dey teaches a method comprising:
providing network connectivity to client devices within a plurality of mobile environments to couple the client devices to mobile edge caches, each mobile edge cache integrated within one of the plurality of mobile environments (see [0158]: FIGS. 12A-12C show an overview of a wireless network embodied in a 3G architecture, according to example embodiments of the invention. The 3G architecture includes, at a first level, a RAN having cells with NodeBs for communicating with UEs. The NodeBs communicate with Radio Network Controllers (RNCs) (a next higher level) via Abis links); 
establishing a high bandwidth link between each edge cache and one or more fixed high speed network interfaces when the mobile environment is within range (see [0037]: nodes at the RAN, such as (e)NodeBs, are 
associating a separate secure channel to each content owner of a plurality of content owners (see [0144]: The optimal data structure for the cache lookup is a sorted linked list to keep track of the videos); 
maintaining a shared ledger data structure on behalf of each content owner by performing the operations of: 
in response to receipt of a first content title, responsively recording a first ledger entry for the first content title which is visible to a first content owner which owns the first content title (see [0144]: creating a mapping from the hash table to the cache entry pointer in the linked list. With such a data structure, the access time depends on the probability of hash collision and is given by O(N/k), where N is the number of videos in the cache and k is the number of unique hash keys in the table); 
receiving an encryption key from the content owner, wherein the first content title comprises an encrypted content title encrypted with the key (see [0144]: it is useful to have a hash key that is long enough that it can map videos with high probability. One then creates a mapping from the hash table to the cache entry pointer in the linked list. With such a data structure, the access time depends on the probability of hash collision and is given by O(N/k), where N is the number of videos in the cache and k is the number of unique hash keys in the table); 
storing the encrypted content title on one or more network storage devices (see [0158]: in FIG. 12A caches for storing video data according to example embodiments of the invention are provided in multiple levels of the wireless network; see also linked list in [0144]). 
However, Dey does not explicitly disclose a method wherein:
when the encrypted content title reaches an edge cache, using the key to decrypt the encrypted content title and updating the first ledger entry to identify the edge cache.
In the same field of endeavor, Nolan teaches a method in accordance with the present invention, the method comprising:
wherein when the encrypted content title reaches an edge cache, using the key to decrypt the encrypted content title and updating the first ledger entry to identify the edge cache (see [0072]: Blockchains may be used to decentralize identification as they may provide agreement between devices regarding names and identities that are in current use. As used herein, a blockchain is a distributed database of identity records that is made up of data structure blocks. Further, as used herein, the term blockchain may include any one or more of other distributed ledger systems; [0116]: In some aspects, the frame overhead may include an encryption flag to indicate if the payload is encrypted, for example, Encr = 0x1 for encrypted, and Encr = 0x0 for unencrypted; see also [0170]: For storage, a data store 2612 may save a key with the location and identity of a data fragment. The key may prepend the hash code for the fragment to the ID of the node, or mesh device 1 1 12, holding the stored data).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Dey to include the teachings 

Regarding claims 7 and 12, they disclose the same limitations as claim 2 examined above. Therefore, the same rationale of rejection is applied. 

  	Regarding claim 8, Dey in view of Nolan is applied as disclosed in claim 7 examined above. The combination of Dey and Nolan teaches a method wherein the edge cache comprises one of a plurality of mobile edge caches integrated within a corresponding plurality of mobile environments. Furthermore, the combination of Dey and Nolan teaches a method wherein providing connectivity is performed by a different local network manager coupled to each mobile edge cache in each mobile environment, the method further comprising: 
maintaining a low bandwidth link to the one or more network storage devices when the mobile environment is not within range to establish the high bandwidth link (see [0090]: In an example network, the wireless channel is assumed small-scale flat fading with log-normal shadow fading path loss modeled according to 3GPP TR 36.814 V0.4.1 Urban Macro (UMa) and Urban Micro (UMi) models. With these models, some users experience good average channel conditions, and some experience degraded channel conditions depending on their specific channel realization, e.g., whether or not there is line-of-sight (LOS) communication, and the distance from the (e)NodeB. These models are congruent with the 

Regarding claim 11, Dey teaches a machine-readable medium having program code stored thereon which, when executed by a machine causes the machine to perform the operations of:
providing network connectivity to client devices within a plurality of mobile environments to couple the client devices to mobile edge caches, each mobile edge cache integrated within one of the plurality of mobile environments (see [0158]: FIGS. 12A-12C show an overview of a wireless network embodied in a 3G architecture, according to example embodiments of the invention. The 3G architecture includes, at a first level, a RAN having cells with NodeBs for communicating with UEs. The NodeBs communicate with Radio Network Controllers (RNCs) (a next higher level) via Abis links); 
establishing a high bandwidth link between each edge cache and one or more fixed high speed network interfaces when the mobile environment is within range (see [0037]: nodes at the RAN, such as (e)NodeBs, are provided with caches and processing ability for transrating videos from higher bitrate versions; see also [0059]: the proactive policy may lead to high computational complexity, and more importantly, high backhaul bandwidth); 
associating a separate secure channel to each content owner of a plurality of content owners (see [0144]: The optimal data structure for the cache lookup is a sorted linked list to keep track of the videos); 
maintaining a shared ledger data structure on behalf of each content owner by performing the operations of: 
in response to receipt of a first content title, responsively recording a first ledger entry for the first content title which is visible to a first content owner which owns the first content title (see [0144]: creating a mapping from the hash table to the cache entry pointer in the linked list. With such a data structure, the access time depends on the probability of hash collision and is given by O(N/k), where N is the number of videos in the cache and k is the number of unique hash keys in the table); 
receiving an encryption key from the content owner, wherein the first content title comprises an encrypted content title encrypted with the key (see [0144]: it is useful to have a hash key that is long enough that it can map videos with high probability. One then creates a mapping from the hash table to the cache entry pointer in the linked list. With such a data structure, the access time depends on the probability of hash collision and is given by O(N/k), where N is the number of videos in the cache and k is the number of unique hash keys in the table); 
storing the encrypted content title on one or more network storage devices (see [0158]: in FIG. 12A caches for storing video data according to example embodiments of the invention are provided in multiple levels of the wireless network; see also linked list in [0144]). 

when the encrypted content title reaches an edge cache, using the key to decrypt the encrypted content title and updating the first ledger entry to identify the edge cache.
In the same field of endeavor, Nolan teaches an apparatus in accordance with the present invention, the apparatus wherein:
when the encrypted content title reaches an edge cache, using the key to decrypt the encrypted content title and updating the first ledger entry to identify the edge cache (see [0072]: Blockchains may be used to decentralize identification as they may provide agreement between devices regarding names and identities that are in current use. As used herein, a blockchain is a distributed database of identity records that is made up of data structure blocks. Further, as used herein, the term blockchain may include any one or more of other distributed ledger systems; [0116]: In some aspects, the frame overhead may include an encryption flag to indicate if the payload is encrypted, for example, Encr = 0x1 for encrypted, and Encr = 0x0 for unencrypted; see also [0170]: For storage, a data store 2612 may save a key with the location and identity of a data fragment. The key may prepend the hash code for the fragment to the ID of the node, or mesh device 1 1 12, holding the stored data).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Dey to include the teachings of Nolan suggesting when the encrypted content title reaches an edge cache, using the key to decrypt the encrypted content title and updating the first ledger entry to identify the edge cache to arrive at the claimed invention. The reason for such combination would have been to more efficiently ensure that important data, such as headers be accurately transmitted to designated 

Regarding claim 13, it discloses the same limitations as claim 8 examined above. Therefore, the same rationale of rejection is applied. 


Claims 3, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (US 20140280679) hereinafter Dey in view of Nolan et al. WO (2018126076) hereinafter Nolan, in further view of Moore et al. (US 20130104251) hereinafter Moore. 
Regarding claim 3, Dey in view of Nolan is applied as disclosed in claim 2 examined above. The combination of Dey and Nolan teaches a system wherein the edge cache comprises one of a plurality of mobile edge caches integrated within a mobile environment. Furthermore, Dey teaches a system comprising:
a different local network manager coupled to each mobile edge cache in each mobile environment to provide network connectivity to client devices within each mobile environment (see [0158]: FIGS. 12A-12C show an overview of a wireless network embodied in a 3G architecture, according to example embodiments of the invention. The 3G architecture includes, at a first level, a RAN having cells with NodeBs for communicating with UEs. The NodeBs communicate with Radio Network Controllers (RNCs) (a next higher level) via Abis links); 
a mobile high speed network interface within each mobile environment to establish a high bandwidth link to one or more fixed high speed network interfaces when the mobile environment is within range (see [0037]: nodes at the RAN, such as (e)NodeBs, are provided with caches and processing 
a plurality of network access devices, each network access device coupled to one of the mobile edge caches within a mobile environment to provide local network access to client devices within the mobile environment (see [0032]: Video data from the server is cached in one or more base station nodes, such as (e)NodeBs, in the RAN, and preferably at an edge of the RAN, according to a caching policy that is based on the determined video preferences).
However, Dey in view of Nolan does not explicitly teach a system wherein: 
each network access device to further perform network address translation on behalf of the client devices within the local network of the mobile environment.
In the same field of endeavor, Moore teaches a system in accordance with the present invention, the system wherein:
each network access device to further perform network address translation on behalf of the client devices within the local network of the mobile environment (see [0219]: OPML router may perform translations of various protocols between the two networks, including, for example, translating data from one data format to another, such as taking RSS input data and outputting data in another format. In embodiments the OPML router may also protect networks from one another by preventing the traffic on one from unnecessarily spilling over to the other, or it may perform a security function by using rules that limit the access that computers from outside the network may have to computers inside the network. The security rules 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Dey-Nolan with the teachings of Moore suggesting a system wherein each network access device to further perform network address translation on behalf of the client devices within the local network of the mobile environment. Doing so would yield to several benefits, namely efficiently protecting networks from each other and enabling features such as version control.


  	Regarding claim 9, Dey in view of Nolan is applied as disclosed in claim 8 examined above. The combination of Dey and Nolan teaches a comprising maintaining a low bandwidth link to the one or more network storage devices when the mobile environment is not within range to establish the high bandwidth link. However, the combination of Dey and Nolan does not explicitly teach a method wherein providing network connectivity further comprises performing network address translation on behalf of the client devices within the local network of the mobile environment. 
In the same field of endeavor, Moore teaches a method in accordance with the present invention, the method wherein providing network connectivity further comprises performing network address translation on behalf of the client devices within the local network of the mobile environment (see [0219]: OPML router may perform translations of various protocols between the two networks, including, for example, translating data from one data format to another, such as taking RSS input data and outputting data in another format. In embodiments the OPML router may also protect networks from one another by preventing the traffic on one from unnecessarily spilling over to the other, or it may perform a security function by using rules that limit the access that computers from outside the network may have to computers inside the network. The security 

Regarding claim 14, it discloses the same limitations as claim 9 examined above. Therefore, the same rationale of rejection is applied. 

Claims 4, 5, 9, 10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (US 20140280679) hereinafter Dey in view of Nolan et al. WO (2018126076) hereinafter Nolan, in further view of Moore et al. (US 20130104251) hereinafter Moore, in further view of Baldwin et al. (US 20170124296) hereinafter Baldwin.
Regarding claim 4, Dey in view of Nolan, in further view of Moore is applied as disclosed in claim 3 examined above. The combination of Dey, Nolan and Moore teaches a system comprising a different local network manager coupled to each mobile edge cache in each mobile environment to provide network connectivity to client devices within each mobile environment. However, the Dey-Nolan-Moore combination does not explicitly teach a system wherein the first ledger entry is to be updated in response to any copies made and/or decryption of the first content.
In the same field of endeavor, Baldwin further teaches a system in accordance with the present invention, the system wherein the first ledger entry is to be updated in response to decryption of the first content (see [0071]: Upon digital content being purchased and/or rented by a user, the user's account can be updated to indicate that the user has acquired a license to the purchased and/or rented digital content.  This can allow the user to access the digital content using client-side digital content delivery devices 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Dey-Nolan-Moore to include the teachings of Baldwin suggesting a system wherein the first ledger entry is to be updated in response to decryption of the first content. Incorporating the teachings of Baldwin into the system 

Regarding claim 5, Dey in view of Nolan, in view of Moore, in further view of Baldwin is applied as disclosed in claim 4 examined above. The combination of Dey, Nolan, Moore and Baldwin teaches a system wherein the first ledger entry is to be updated in response to any copies made and/or decryption of the first content. Baldwin further teaches a system comprising:
a content provider interface to provide access to the first ledger entry by the first content provider (see [0075]: Digital content delivery system 104 can include management module 114 configured to manage and access each user account and the digital content assigned to the user accounts.  For example, management module 114 can be configured to communicate with user account database 110 and data storage 112 to adjust privileges and otherwise manage access to digital content; see [0077]: … Management module 114 can access a user's account and update the user's usage history as the user accesses and/or uses digital content to record each use).

Regarding claims 9 and 15, it discloses the same limitations as claim 4 examined above. Therefore, the same rationale of rejection is applied.

Regarding claims 10 and 16, it discloses the same limitations as claim 5 examined above. Therefore, the same rationale of rejection is applied.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659.  The examiner can normally be reached on M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.N/Examiner, Art Unit 2454   

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454